DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 09/10/2021, the following represents the changes from the previous claims: Claims 1, 21, and 22 were amended. Claims 1-2 and 5-22 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walden et al. (US 8,474,412) in view of Levison (US 2,379,365), Lin et al. (US Patent Publication 2017/0007475), and Swisher et al. (US Patent Publication 2008/0276880).  
	a. Regarding claim 1, Walden teaches a pet harness comprising a sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] defining first and second end loops 16 [loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25]; a first lifting rod 11 disposed in the first end loop [the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25]; and a second lifting rod 11 disposed in the second end loop.
Walden does not specifically teach a first retainer extending through the first lifting rod to secure the first lifting rod in the first end loop and a second retainer extending through the second lifting rod to secure the second lifting rod in the second end loop the first and second retainers are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, and zip ties. Levison teaches a first retainer 11 extending through the first lifting rod 10 [A pair of hand rails 10, preferably round, extend through the loops 8 upon opposite sides of the sections 1, 2, col. 1 lines 51-53; the hand rails 10 are provided with laterally extending eye screws, or bolts, which extend out of the outer ends of the loops 8, col. 1 lines 55-57] to secure the first lifting rod in the first end loop 8 [the outer ends thereof folded back upon themselves and beneath the sections, 2 to form loops 8, col. 1 lines 45-47], a second retainer 11 extending through the second lifting rod 10 to secure the second lifting rod in the second end loop 8 and the first and second retainers 11 are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, [eye screws, or bolts, which extend out of the outer ends of the loops 8, col. 1 lines 55-57] and zip ties for the purpose of providing a flexible sling with a pair of lifting rods that extend through loops on opposite sides of the sling and first and second retainers to prevent the lifting rods from sliding in the loops endwise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a first retainer extending through the first lifting rod to secure the first lifting rod in the first end loop and a second retainer extending through the second lifting rod to secure the second lifting rod in the second end loop the first and second retainers are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, and zip ties as taught by Levison because doing so would have provided a flexible sling with a pair of lifting rods that extend through loops on opposite sides of the sling and first and second retainers to prevent the lifting rods from sliding in the loops endwise.
	Walden in view of Levison does not specifically teach a first retainer extending through the sling and the first lifting rod and a second retainer extending through the sling and the second lifting rod. Lin teaches a first retainer 31 extending through sling 1 and first lifting rod 2 and second retainer 31 extending through sling 1 and second lifting rod 2 [body support member 3 is plugged in the gap H between the airbag area 12 of the mattress body 1, the body support member is preferably a safety clasp [0035]; safety clasp 31 can be plugged in the plugging holes 21 in the stretcher rod 2 to form a detachable buckling assembly, so as to match with the stretcher rod to steadily support the patient [0036]] for the purpose of providing retainers plugged in the plugging holes in the lifting rods to form a detachable buckling assembly to steadily support the patient. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness taught by Walden in view of Levison to include a first retainer 
Walden in view of Levison and Lin does not specifically teach the sling is configured to be secured about a pet via a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners. Swisher teaches sling 105 configured to be secured about a pet via a first set of girth-adjusting fasteners 115 and a second set of girth-adjusting fasteners 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]] for the purpose of providing a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison and Lin to include a sling configured to be secured about a pet via a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners as taught by Swisher because doing so would have provided a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size.
	b. Regarding claim 2, Walden in view of Levison, Lin and Swisher teaches (references to Walden) the pet harness of claim 1, wherein sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] is configured to wrap around the first and second lifting rods 11 [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25] to shorten sling 13.
c. Regarding claim 5, Walden in view of Levison, Lin and Swisher teaches (references to Walden) the pet harness of claim 1 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Walden further teaches first shoulder strap 20 extending from sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. 
Walden in view of Levison, Lin and Swisher does not specifically teach first and second shoulder straps. Swisher teaches first and second shoulder straps 107 for the purpose of providing a pet harness with first and second shoulder straps for carrying the animal to a desired location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison, Lin and Swisher to include first and second shoulder straps as taught by Swisher because doing so would have provided a pet harness with first and second shoulder straps for carrying the animal to a desired location.  
d. Regarding claim 6, Walden in view of Levison, Lin and Swisher teaches (references to Walden) the pet harness of claim 5 having first shoulder strap 20 adjustably attaches to sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. Walden in view of Levison, Lin and Swisher teaches (references to Swisher) the pet harness of claim 5 having ends of the first and second shoulder straps 107. Walden further teaches ends of the shoulder strap 20 attach to sling 13 via shoulder-adjusting fasteners 19 [The first end 20A of the shoulder strap 20 is fed through the second side of one rectangular loop member 19A, folded over itself and sewn together by stitching to secure the first end of the shoulder strap to the rectangular loop member 19. The second end 20B of the shoulder strap 20 is fed through the opposed rectangular loop member 19B at one end of the sling, through a single bar slide 21, and through both of the opposed rectangular loops 19C and 19D at the opposed end of the sling to form an elongate loop. The terminal end 20C of the second end 20B of the shoulder strap 20 is looped over itself and secured to the middle bar of the bar slide 21 by stitching. The length of the shoulder strap 20 can be adjusted by moving the bar slide 21 in a conventional manner col. 8 lines 56-67; col. 9 lines 1-3].
4. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walden et al. (US 8,474,412) in view of Levison (US 2,379,365), Lin et al. (US Patent Publication 2017/0007475), Swisher et al. (US Patent Publication 2008/0276880), and Burns et al. (US Patent Publication 2018/0289570).
a. Regarding claim 7, Walden in view of Levison, Lin and Swisher teaches (references to Walden) the pet harness of claim 1 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. 
Walden in view of Levison, Lin and Swisher does not specifically teach the sling is quilted. Burns teaches sling is quilted [a bed sheet, bed linen, sling, plastic sheet, blanket, quilt, quilted bat, or any other material that may be used to support an individual. The flexible member 180 may provide a stable, flexible, lifting platform on which to lift patients [0050]] for the purpose of providing a quilted material that may be used to support an individual and provide a stable, flexible, lifting platform on which to lift patients. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison, Lin and Swisher to include a sling that is quilted as taught by Burns because doing so would have provided a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal.

4. 	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walden et al. (US 8,474,412) in view of Levison (US 2,379,365).
a. Regarding claim 8, Walden teaches a pet harness comprising a sling 13 configured to pleat [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]; a set of length-adjusting fasteners disposed on the sling to secure the sling in a pleated position [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]; and first and second lifting rods 11 secured to opposite ends of the sling [the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25].
 Walden does not specifically teach a first retainer extending through the sling and the first lifting rod to secure the first lifting rod in the sling and prevent the first lifting rod from rotating relative to the sling, a second retainer extending through the sling and the second lifting rod to secure the second lifting rod in the sling and prevent the second lifting rod from rotating relative to the sling, wherein the first and second retainers are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, and zip ties. Levison teaches a first retainer 11 extending through the sling and the first lifting rod 10 [A pair of hand rails 10, preferably round, extend through the loops 8 upon opposite sides of the sections 1, 2, col. 1 lines 51-53; the hand rails 10 are provided with laterally extending eye screws, or bolts, which extend out of the outer ends of the loops 8, col. 1 lines 55-57] to secure the first lifting rod in the sling and prevent the first lifting rod from rotating relative to the sling, a second retainer 11 extending through the sling and the second lifting rod 10 to secure the second lifting rod in the sling and prevent the second lifting rod from rotating relative to the sling, wherein the first and second retainers 11 are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, [eye screws, or bolts, which extend out of the outer ends of the loops 8, col. 1 lines 55-57] and zip ties for the purpose of providing a flexible sling with a pair of lifting rods that extend through loops on opposite sides of the sling and first and second retainers to prevent the lifting rods from sliding in the loops endwise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a first retainer extending through the sling and the first lifting rod to secure the first lifting rod in the sling and prevent the first lifting rod from rotating relative to the sling, a second retainer extending through the sling and the second lifting rod to secure the second lifting rod in the sling and prevent the second lifting rod from rotating relative to the sling, wherein the first and second retainers are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, and zip ties as taught by Levison because doing so would have provided a flexible sling with a pair of lifting rods that extend through loops on opposite sides of the sling and first and second retainers to prevent the lifting rods from sliding in the loops endwise.
13 is configured to wrap around the first and second lifting rods 11 [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25] to shorten the sling. 

5. 	Claims 15, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walden et al. (US 8,474,412) in view of Carpenter (US 2,601,365).
a. Regarding claim 15, Walden teaches a pet harness comprising a sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] defining an end loop 16 [loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 23-25] and a lifting rod 11 disposed in the end loop [loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25].
 Walden does not specifically teach a retainer cord laced through the sling and lifting rod to secure lifting rod in the loop and a stopper and a cincher to secure the retainer cord in the lifting rod and sling. Carpenter teaches retainer cord 14 laced through sling 13 and lifting rod 12 to secure lifting rod 12 in the loop [body-supporting sheet 13, as shown in the drawings, is provided on the narrow, marginal portions overlying the outer side face of each rail with longitudinally disposed anchoring loops 14, fashioned if desired, for each side of the stretcher from a continuous cord or flexible element, laced or woven alternately in and out, relative to the fabric, through eyelets 41a, col. 2 lines 48-55; flexible, rectangular body-supporting sheet 13 constructed of suitable material such as canvas surrounds at its longitudinal edges, the rails 2, col. 2 lines 41-43] and a stopper 15 and a cincher 18 to secure the retainer cord in the lifting rod and sling [the cords 14 forming attachment loops are connected and held at the end portions of the sheet by the hooks 5 which are fashioned in the inner ends of the saddle clips 8, col. 5 lines 62-65] for the purpose of providing a flexible sling 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden to include a retainer cord laced through the sling and lifting rod to secure lifting rod in the loop and a stopper and a cincher to secure the retainer cord in the lifting rod and sling as taught by Carpenter because doing so would have provided a flexible sling with a retainer cord laced through the sling and lifting rod to secure the lifting rods in the loop in a substantially fixed relationship when the rails are transversely spread apart.
	b. Regarding claim 16, Walden in view of Carpenter teaches (references to Walden) the pet harness of claim 15 wherein sling 13 is configured to be adjustably folded in a pleated position [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54] and further comprising a set of length-adjusting fasteners disposed on the sling to secure the sling in a pleated position [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25].
	c. Regarding claim 18, Walden in view of Carpenter teaches (references to Walden)  the pet harness of claim 15, wherein sling 13 is configured to wrap around lifting rod 11 [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25] to shorten the sling.
	
6.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 8,474,412) in view of Levison (US 2,379,365) as applied to claim 8 above, and further in view of Swisher et al. (US Patent Publication 2008/0276880).
a. Regarding claim 10, Walden in view of Levison teaches (references to Walden) the pet harness of claim 8 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54].
	Walden in view of Levison does not specifically teach the sling includes a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners. Swisher teaches sling 105 includes a first set of girth-adjusting fasteners 115 and a second set of girth-adjusting fasteners 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]] for the purpose of providing a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison to include a sling that includes first and second sets of girth-adjusting fasteners as taught by Swisher because doing so would have provided a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size.  
b. Regarding claim 11, Walden in view of Levison and Swisher teaches (references to Swisher) the pet harness of claim 10, wherein sling 105 is configured to be secured about a pet via the first set and the second set of girth-adjusting fasteners 115, 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]]. 
13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Walden further teaches first shoulder strap 20 extending from sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. 
Walden in view of Levison teaches (references to Walden) does not specifically teach first and second shoulder straps. Swisher teaches first and second shoulder straps 107 for the purpose of providing a pet harness with first and second shoulder straps for carrying the animal to a desired location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison to include first and second shoulder straps as taught by Swisher because doing so would have provided a pet harness with first and second shoulder straps for carrying the animal to a desired location.
d. Regarding claim 13, Walden in view of Levison and Swisher teaches (references to Walden) the pet harness of claim 12 having first shoulder strap 20 adjustably attaches to sling 13 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57]. Walden in view of Levison and Swisher teaches (references to Swisher) the pet harness of claim 12 having ends of the first and second shoulder straps 107. Walden further teaches ends of the shoulder strap 20 attach to sling 13 via shoulder-adjusting fasteners 19 [The first end 20A of the shoulder strap 20 is fed through the second side of one rectangular loop member 19A, folded over itself and sewn together by stitching to secure the first end of the shoulder strap to the rectangular loop member 19. The second end 20B of the shoulder strap 20 is fed through the opposed rectangular loop member 19B at one end of the sling, through a single bar slide 21, and through both of the opposed rectangular loops 19C and 19D at the opposed end of the sling to form an elongate loop. The terminal end 20C of the second end 20B of the shoulder strap 20 is looped over itself and secured to the middle bar of the bar slide 21 by stitching. The length of the shoulder strap 20 can be adjusted by moving the bar slide 21 in a conventional manner col. 8 lines 56-67; col. 9 lines 1-3].
13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. 
Walden in view of Levison does not specifically teach the sling is quilted. Swisher teaches sling 105 is quilted [support fabric 105 has a bib 110 on a side extending perpendicular to the horizontal direction. The bib 110 is configured to cover a portion of the animal's chest and therefore, could be padded in order to mitigate the pressure at the animal's chest upon completion of attachment and subsequent lifting up of the animal [0019]] for the purpose of providing a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison to include a sling that is quilted as taught by Swisher because doing so would have provided a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal.
	
7.	Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 8,474,412) in view of Carpenter (US 2,601,365) as applied to claim 15 above, and further in view of Swisher et al. (US Patent Publication 2008/0276880).
a. Regarding claim 17, Walden in view of Carpenter teaches the pet harness of claim 15. Walden in view of Carpenter does not specifically teach a first set of girth-adjusting fasteners and a second set of girth-adjusting fasteners. Swisher teaches first set of girth-adjusting fasteners 115 and second set of girth-adjusting fasteners 120 [A front girth strap 115 is connected to the support fabric 105 at an end closer to the bib 110 in order to secure the support fabric 105 around the chest portion of the animal's torso. Similarly, a rear girth strap 120 is connected to the support fabric 105 at an end farther from the bib 110 in order to secure the support fabric 105 around the belly portion of the animal's torso [0019]] for the purpose of providing a pet harness with first and second sets of girth-adjusting fasteners to more easily secure the sling around the chest and belly portions of the animal's torso and designed to account for the animal's body size. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of 
b. Regarding claim 19, Walden in view of Carpenter teaches (references to Walden) the pet harness of claim 15 having sling 13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Walden further teaches ends of first shoulder strap 20 [adjustable shoulder strap 20 formed of an elongate webbing strap col. 8 lines 56-57] attach to sling 13 via shoulder-adjusting fasteners 19 [The first end 20A of the shoulder strap 20 is fed through the second side of one rectangular loop member 19A, folded over itself and sewn together by stitching to secure the first end of the shoulder strap to the rectangular loop member 19. The second end 20B of the shoulder strap 20 is fed through the opposed rectangular loop member 19B at one end of the sling, through a single bar slide 21, and through both of the opposed rectangular loops 19C and 19D at the opposed end of the sling to form an elongate loop. The terminal end 20C of the second end 20B of the shoulder strap 20 is looped over itself and secured to the middle bar of the bar slide 21 by stitching. The length of the shoulder strap 20 can be adjusted by moving the bar slide 21 in a conventional manner col. 8 lines 56-67; col. 9 lines 1-3].
Walden in view of Carpenter does not specifically teach first and second shoulder straps. Swisher teaches first and second shoulder straps 107 for the purpose of providing a pet harness with first and second shoulder straps for carrying the animal to a desired location. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Carpenter to include first and second shoulder straps as taught by Swisher because doing so would have provided a pet harness with first and second shoulder straps for carrying the animal to a desired location. 
13 [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. 
Walden in view of Carpenter does not specifically teach the sling is quilted. Swisher teaches sling 105 is quilted [support fabric 105 has a bib 110 on a side extending perpendicular to the horizontal direction. The bib 110 is configured to cover a portion of the animal's chest and therefore, could be padded in order to mitigate the pressure at the animal's chest upon completion of attachment and subsequent lifting up of the animal [0019]] for the purpose of providing a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Carpenter to include a sling that is quilted as taught by Swisher because doing so would have provided a quilted pet harness to mitigate the pressure at the animal's chest upon lifting up of the animal.

8. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walden et al. (US 8,474,412) in view of Levison (US 2,379,365), Lin et al. (US Patent Publication 2017/0007475), Swisher et al. (US Patent Publication 2008/0276880), and Smart et al. (US Patent Publication 2014/0366272).
a. Regarding claim 21, Walden in view of Levison, Lin and Swisher teaches (references to Swisher) the pet harness of claim 1 having the first set 115 and the second set 120 of girth-adjusting fasteners. Walden in view of Levison and Swisher does not specifically teach the first set and the second set of girth-adjusting fasteners are each selected from the group consisting of male and female snaps, buttons and buttonholes, and hooks and eyes. Smart teaches the first set and the second set of girth-adjusting fasteners are each selected from the group consisting of male and female snaps and buttons and buttonholes [one or more cooperative Velcro patches, buttons, snaps, latches, or similar fasteners [0034]] for the purpose of providing a harness with adjustable fasteners to suit the subject and increase comfort. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of .

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 8,474,412) in view of Levison (US 2,379,365) as applied to claim 8 above, and further in view of Smart (US Patent Publication 2014/0366272).
a. Regarding claim 22, Walden in view of Levison teaches (references to Walden) the pet harness of claim 8 having the set of length-adjusting fasteners [The outer edge of each shorter side 14A and 14B of the fabric sling 13 is folded over and secured to itself in the folded configuration by sewing or other conventional fastening means. The folded over portion of each shorter side 14A, 14B is then sewn together again a short distance from the outer folded portion to form a small outer loop 16 slightly larger than the diameter of the support rod or tube 11 to be slidably received thereon col. 8 lines 18-25]. Walden in view of Levison does not specifically teach fasteners selected from the group consisting of male and female snaps and buttons and buttonholes. Smart teaches the first set and the second set of girth-adjusting fasteners are each selected from the group consisting of male and female snaps and buttons and buttonholes [one or more cooperative Velcro patches, buttons, snaps, latches, or similar fasteners [0034]] for the purpose of providing a harness with adjustable fasteners to suit the subject and increase comfort. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet harness taught by Walden in view of Levison to include the first set and the second set of girth-adjusting fasteners are each selected from the group consisting of male and female snaps, buttons and buttonholes as taught by Smart because doing so would have provided a harness with adjustable fasteners to suit the subject and increase comfort.

Response to Arguments
10.	Applicant’s arguments from the response filed on 09/10/2021 have been fully considered and will 
a. Applicants arguments in the reply filed on 09/10/2021, see pages 6-7, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Lin et al. (US Patent Publication 20170007475).
b. Applicants arguments in the reply filed on 09/10/2021, see pages 7-8, with respect to the rejection of claim 8 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Levison does not disclose that its eye screws or bolts LT extend through its hand rails and loops defined by its body supporting sheet. The loops are not even formed by the supporting sheet or sections of Levison’s stretcher. Instead, loops are formed by folding carrying straps back on themselves. In contrast, Levison’s sections do not define loops. This is a significant difference because Levison requires that at least some portions of its handrails are not enclosed by the loops 8, since they must be available as hand grip means for carrying the stretcher.
	Examiner respectfully disagrees. Levison teaches first retainer 11 extending through the sling and the first lifting rod 10 [A pair of hand rails 10, preferably round, extend through the loops 8 upon opposite sides of the sections 1, 2, col. 1 lines 51-53; the hand rails 10 are provided with laterally extending eye screws, or bolts, which extend out of the outer ends of the loops 8, col. 1 lines 55-57] and second retainer 11 extending through the sling and the second lifting rod 10 wherein the first and second retainers 11 are selected from the group consisting of a cord with a stopper and a cincher; rings, pegs, [eye screws, or bolts, which extend out of the outer ends of the loops 8, col. 1 lines 55-57] and zip ties. The loops are part of the sling because they are permanently stitched to the sling [The loops 3 are formed on a pair of reinforcing strips 4 of canvas of double thickness stitched, as at 5, to the bottom face of the sections 1, 2 to extend along the confronting edges of the sections respectively, col. 1 lines 34-38].

(2)	Claim 8 requires a sling configured to pleat. The Office Action misconstrues Walden’s discussion of forming small outer loop by folding outer edges of the fabric sling as a disclosure of a pleated sling, but this is incorrect. 
	Examiner respectfully disagrees. Walden teaches a pet harness comprising sling 13 configured to pleat [fabric sling 13 formed of a generally rectangular panel of flexible fabric material having opposed shorter sides 14A, 14B  col. 7 lines 52-54]. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
c. Applicants arguments in the reply filed on 09/10/2021, see page 8, with respect to the rejection of claim 15 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	The Office Action asserts that the cords' and hooks constitute a disclosure of the stopper and cincher, but this is not correct. The present application illustrates how a stopper and cincher can be arranged to secure the retainer in the assembled lifting rod and sling. Nothing in Carpenter discloses or suggests such an arrangement. 
Examiner respectfully disagrees. Carpenter teaches retainer cord 14 laced through sling 13 and lifting rod 12 to secure lifting rod 12 in the loop [body-supporting sheet 13, as shown in the drawings, is provided on the narrow, marginal portions overlying the outer side face of each rail with longitudinally disposed anchoring loops 14, fashioned if desired, for each side of the stretcher from a continuous cord or flexible element, laced or woven alternately in and out, relative to the fabric, through eyelets 41a, col. 2 lines 48-55; flexible, rectangular body-supporting sheet 13 constructed of suitable material such as canvas surrounds at its longitudinal edges, the rails 2, col. 2 lines 41-43] and a stopper 15 and a cincher 18 to secure the retainer cord in the lifting rod and sling [the cords 14 forming attachment loops are connected and held at the end portions of the sheet by the hooks 5 which are fashioned in the inner ends of the saddle clips 8, col. 5 lines 62-65]. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.R.L/Examiner, Art Unit 3643